DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/668737, filed on 08/04/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 was filed after the mailing date of the application on 11/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1 – 4 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tobita US Publication 2008/0219401 A1.

With regards to Claim 1, Tobita discloses: A semiconductor device (Title & Abstract and FIG 9, SRk) comprising: 
a first transistor (FIG 9, Q1), a second transistor (Q2), a third transistor (Q8), a fourth transistor (Q3), a fifth transistor (Q5A), a sixth transistor (Q7A), and a seventh transistor (Q4); and 
a first wiring (CLK), a second wiring (Gk-1), a third wiring (Vss), a fourth wiring (GLk, SRk-1 and SRk+1), a fifth wiring (Gk+1), a sixth wiring (/CLK), and a seventh wiring (Vss), 
wherein one of a source and a drain of the first transistor (Q1) is electrically connected to the first wiring (CLK), a clock signal being input into the first wiring (FIG 9, shows this feature), 
wherein the other of the source and the drain of the first transistor (Q1) is electrically connected to one of a source and a drain of the second transistor (Q2) and to one of a source and a drain of the third transistor (Q8), 
wherein the other of the source and the drain of the first transistor (Q1), the one of the source and the drain of the second transistor (Q2), and the one of the source and the drain of the third transistor (Q8) are electrically connected to the fourth wiring (GLk, SRk-1 and SRk+1), a signal being output from the fourth wiring to an (n-1)-th stage (SRk-1), a pixel (GLk), and an (n+1)-th stage (SRk-1), 
wherein n is a natural number greater than 1 (FIG 9, shows this feature), 
wherein the other of the source and the drain of the third transistor (Q8) is electrically connected to the seventh wiring (Vss), 
wherein a gate of the third transistor (Q8) is electrically connected to the sixth wiring (/CLK), and 
wherein the other of the source and the drain of the second transistor (Q2), one of a source and a drain of the fifth transistor (Q5A), and one of a source and a drain of the sixth transistor (Q7A) are electrically connected to the third wiring (Vss).  

With regards to Claim 2, Tobita discloses: A semiconductor device A semiconductor device (Title & Abstract and FIG 9, SRk) comprising: 
a first transistor (FIG 9, Q1), a second transistor (Q2), a third transistor (Q8), a fourth transistor (Q3), a fifth transistor (Q5A), a sixth transistor (Q7A), and a seventh transistor (Q4); and 
a first wiring (CLK), a second wiring (Gk-1), a third wiring (Vss), a fourth wiring (GLk, SRk-1 and SRk+1), a fifth wiring (Gk+1), a sixth wiring (/CLK), and a seventh wiring (Vss), 
a first wiring (CLK), a second wiring, a third wiring (Vss), a fourth wiring (GLk, SRk-1 and SRk+1), a fifth wiring, a sixth wiring (/CLK), and a seventh wiring (VSs), 
wherein one of a source and a drain of the first transistor (Q1) is electrically connected to the first wiring (CLK), a clock signal being input into the first wiring (FIG 9, shows this feature), 
wherein the other of the source and the drain of the first transistor (Q1) is electrically connected to one of a source and a drain of the second transistor (Q2) and to one of a source and a drain of the third transistor (Q8), 
wherein the other of the source and the drain of the first transistor (Q1), the one of the source and the drain of the second transistor (Q2), and the one of the source and the drain of the third transistor (Q8) are electrically connected to the fourth wiring (GLk, SRk-1 and SRk+1), a signal being output from the fourth wiring (GLk, SRk-1 and SRk+1), 
wherein the other of the source and the drain of the third transistor (Q8) is electrically connected to the seventh wiring (Vss), 
wherein a gate of the third transistor (Q8) is electrically connected to the sixth wiring (/CLK), and 
wherein the other of the source and the drain of the second transistor (Q2), one of a source and a drain of the fifth transistor (Q5A), and one of a source and a drain of the sixth transistor (Q7A) are electrically connected to the third wiring (Vss).

With regards to Claim 3, Tobita discloses: A semiconductor device (Title & Abstract and FIG 9, SRk) comprising: 
a first transistor (FIG 9, Q1), a second transistor (Q2), a third transistor (Q8), a fourth transistor (Q3), a fifth transistor (Q5A), a sixth transistor (Q7A), and a seventh transistor (Q4); and 
a first wiring (CLK), a second wiring (Gk-1), a third wiring (Vss), a fourth wiring (GLk, SRk-1 and SRk+1), a fifth wiring (Gk+1), a sixth wiring (/CLK), and a seventh wiring (Vss), 
wherein one of a source and a drain of the first transistor (Q1) is electrically connected to the first wiring (CLK), a clock signal being input into the first wiring (FIG 9, shows this feature), 
wherein the other of the source and the drain of the first transistor (Q1) is electrically connected to one of a source and a drain of the second transistor (Q2) and to one of a source and a drain of the third transistor (Q8), 
wherein the other of the source and the drain of the first transistor (Q1), the one of the source and the drain of the second transistor (Q2), and the one of the source and the drain of the third transistor (Q8) are electrically connected to the fourth wiring (GLk, SRk-1 and SRk+1), a signal being output from the fourth wiring to an (n-1)-th stage (SRk-1), a pixel (GLk), and an (n+1)-th stage (SRk-1), 
wherein n is a natural number greater than 1 (FIG 9, shows this feature), 
wherein the other of the source and the drain of the third transistor (Q8) is electrically connected to the seventh wiring (Vss), 
4882-9188-6593.1wherein a gate of the third transistor (Q8) is electrically connected to the sixth wiring (/CLK), 
wherein the other of the source and the drain of the second transistor (Q2), one of a source and a drain of the fifth transistor (Q5A), and one of a source and a drain of the sixth transistor (Q7A) are electrically connected to the third wiring (Vss), 
wherein a gate of the second transistor (Q2) is electrically connected to a gate of the fifth transistor (Q5A) and to the other of the source and the drain of the sixth transistor (Q7A), 
wherein a gate of the seventh transistor (Q4) is electrically connected to the fifth wiring (Gk+1), a signal being input to the fifth wiring from the (n+1)-th stage (FIG 9, shows this feature), 
wherein a gate of the fourth transistor (Q3) is electrically connected to the second wiring (Gk-1), a signal being input to the second wiring from the (n-1)-th stage (FIG 9, shows this feature), 
wherein one of a source and a drain of the fourth transistor (Q3) is electrically connected to the other of the source and the drain of the fifth transistor (Q5A), one of a source and a drain of the seventh transistor (Q4), and a gate of the first transistor (Q1).  

With regards to Claim 4, Tobita discloses: A semiconductor device (Title & Abstract and FIG 9, SRk) comprising: 
a first transistor (FIG 9, Q1), a second transistor (Q2), a third transistor (Q8), a fourth transistor (Q3), a fifth transistor (Q5A), a sixth transistor (Q7A), and a seventh transistor (Q4); and 
a first wiring (CLK), a second wiring (Gk-1), a third wiring (Vss), a fourth wiring (GLk, SRk-1 and SRk+1), a fifth wiring (Gk+1), a sixth wiring (/CLK), and a seventh wiring (Vss), 
wherein one of a source and a drain of the first transistor (Q1) is electrically connected to the first wiring (CLK), a clock signal being input into the first wiring (FIG 9, shows this feature), 
wherein the other of the source and the drain of the first transistor (Q1) is electrically connected to one of a source and a drain of the second transistor (Q2) and to one of a source and a drain of the third transistor (Q8), 
wherein the other of the source and the drain of the first transistor (Q1), the one of the source and the drain of the second transistor (Q2), and the one of the source and the drain of the third transistor (Q8) are electrically connected to the fourth wiring (GLk, SRk-1 and SRk+1), a signal being output from the fourth wiring (GLk, SRk-1 and SRk+1), 
wherein the other of the source and the drain of the third transistor (Q8) is electrically connected to the seventh wiring (Vss), 
4882-9188-6593.1wherein a gate of the third transistor (Q8) is electrically connected to the sixth wiring (/CLK), 
wherein the other of the source and the drain of the second transistor (Q2), one of a source and a drain of the fifth transistor (Q5A), and one of a source and a drain of the sixth transistor (Q7A) are electrically connected to the third wiring (Vss), 
wherein a gate of the second transistor (Q2) is electrically connected to a gate of the fifth transistor (Q5A) and to the other of the source and the drain of the sixth transistor (Q7A), 
wherein a gate of the second transistor (Q2) is electrically connected to a gate of the fifth transistor (Q5A) and to the other of the source and the drain of the sixth transistor (Q7A), 
wherein a gate of the seventh transistor (Q4) is electrically connected to the fifth wiring (Gk+1), a signal being input to the fifth wiring (Gk+1) (FIG 9, shows this feature), 
wherein a gate of the fourth transistor (Q3) is electrically connected to the second wiring (Gk-1), a signal being input to the second wiring from the (Gk-1) stage (FIG 9, shows this feature), 
wherein one of a source and a drain of the fourth transistor (Q3) is electrically connected to the other of the source and the drain of the fifth transistor (Q5A), one of a source and a drain of the seventh transistor (Q4), and a gate of the first transistor (Q1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/            Primary Patent Examiner, Art Unit 2625